Order entered October 16, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01007-CV

                  IN RE J.C. PENNEY COMPANY INC., ET AL., Relators

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-00735

                                           ORDER
       The Court has received the parties’ October 14, 2013 joint status report. The Court

ORDERS the parties to submit an updated joint status report by November 4, 2013. On its own

motion, the Court EXTENDS the deadline responses to the petition for writ of mandamus until

thirty days from the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE